Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Corrected Examiner's Amendment 
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Representative James K. Sakaguchi, on 03/07/2022. 
Please amend claim 3 as follows:
3. (Currently Amended) The method of claim [[2]] 1, wherein automatically reconfiguring network components comprises:
identifying a first network interface card (NIC) on the first node and a second
NIC on the second node, wherein the first NIC on the first node is associated with the
source IP and the second NIC on the second node is associated with the target IP, the
first NIC and the second NIC providing a first private network communication channel
between the first node and the second node;
removing an association of the first NIC from the source IP; and
configuring a third NIC on the first node to associate the source IP with the third
NIC, wherein the third NIC and the second NIC provide a second private network
communication channel between the first node and the second node.

Reasons for Allowance
Claims 1, 3, 6-8, 10, 13-15, 17, 20-26 are allowed.
The following is an examiner's statement of reasons for allowance: 
Claims 1, 8, 15 recite, in combination with the remaining elements, the uniquely distinct steps of: after failing to receive an acknowledgement of the database request within a predetermined time period which is an early detection time that is less than a timeout period threshold, sending an event having an event type, a source internet protocol address (IP), a target IP, and a start time to an event handler; automatically reconfiguring network components based at least in part on the network component statuses identified; and initiating an eviction process to evict a failed node from the database cluster once the event remains unresolved after the timeout period threshold.
Claim 22 recites, in combination with the remaining elements, the uniquely distinct steps of: after failing to receive an acknowledgement of the database request within a predetermined time period, sending an event having an event type, a source internet protocol address (IP), a target IP, and a start time, to an event handler; automatically reconfiguring network components based at least in part on the network component statuses identified, automatically reconfiguring network components comprising: identifying a first network interface card (NIC) on the first node and a second NIC on the second node, wherein the first NIC on the first node is associated with the source IP and the second NIC on the second node is associated with the target IP, the first NIC and the second NIC providing a first private network communication channel between the first node and the second node;
removing an association of the first NIC from the source IP; and configuring a third NIC on the first node to associate the source IP with the third NIC, wherein the third NIC and the second NIC provide a second private network communication channel between the first node and the second node.
The closest prior art MCALISTER et al. (US Pub No. 2016/0210205), in view of
Wwamoto et al. (US Pub No. 2008/0155560), as combined, show similar replicated instances in a database environment provide for automatic failover and recovery system. However, MCALISTER’s system, as combined, does not fairly disclose the 
Dependent claims 3, 6, 7; 10, 13, 14; 17, 20, 21; and 23-26 are allowed at least by virtue of their dependency from claims 1, 8, 15 and 22.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Miranda Le whose telephone number is (571) 272-4112.  The examiner can normally be reached on Monday through Friday from 9:00AM to 5:00PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Alford Kindred, can be reached at (571) 272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.

Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRANDA LE/Primary Examiner, Art Unit 2153